Title: To James Madison from William Eaton, 10 September 1801 (Abstract)
From: Eaton, William
To: Madison, James


10 September 1801, “On board the United States Ship President, road of Tunis.” Reports that President is in port for repair of fore-topmast. Believes the U.S. government has “very much mistaken the character of these Barbary States,” whose rulers regard courtesy as cowardice, moderation as diffidence, and civility as submission. States that the kindness of a Danish commander to his enemy the previous summer won him the epithet of “An old midwife” and cost his government a half-million dollars for a peace treaty. Advises that America use force, energy, and decision to avoid similar conditions for peace; “temporizing with these people will not do.”
 

   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 1 p.; docketed by Wagner as received 19 Nov.


   A full transcription of this document has been added to the digital edition.
